PER CURIAM.
Mavco, Inc. installed sound equipment at a new facility at Florida International University. A county inspector cited Mavco for violating section 10-3(a) of the Code of Metropolitan Dade County, for its failure to become licensed with the county as a contractor. The hearing officer found the company in violation of the section and ordered that a fine be imposed. In reviewing the final decision of the county Building and Zoning Department, the appellate division of the circuit court quashed the order. We agree with the court’s determination.
The county argues that various provisions of chapter 489, Florida Statutes (1995) authorize it to enforce the cited ordinance against Mavco. We cannot accept that argument because section 240.293, Florida Statutes (1995) specifically authorizes state universities to “contract for supplies, utility services, and building construction without regulation or restriction by municipal or county charter or ordinance.” This provision would be of little purpose and effect if ordinances like section 10-3(a) could be enforced against such a supplier or contractor.1
Certiorari denied.

. We do not consider whether section 489.113(1), Florida Statutes could be enforced against the respondent by the Department of Business and Professional Regulation.